Citation Nr: 0915612	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1979, and from March 1980 to March 1993.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  This case was remanded by the 
Board in August 2008 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in March 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in October 
2006, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA examination was provided to the veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Moreover, in the case of hypertension, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension for VA purposes is defined as diastolic blood 
pressure that is predominately 90 millimeters or greater, or 
systolic blood pressure that is predominately 160 millimeters 
or greater with a diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2008).

The veteran's service treatment records include multiple 
blood pressure readings, including 132/76 in December 1972, 
134/76 in September 1975, 122/60 in February 1980, 122/78 in 
September 1980, 132/78 in March 1984, 118/87 in June 1985, 
120/80 in September 1986, 120/70 in May 1987, 120/84 in July 
1987, 142/84 in February 1991, 120/70 in May 1991, 130/80 in 
October 1991, and 124/62 in January 1993.  However, the 
veteran's service treatment records are negative for any 
diagnosis of hypertension.

After separation from military service, a January 2002 
private medical report stated that the veteran had never 
received a diagnosis of hypertension and was not on any 
medication.  After physical examination, the assessment was 
elevated blood pressure.

A May 2002 private medical report provided a diagnosis of 
hypertension.  The medical evidence of record shows that 
hypertension has been consistently diagnosed since May 2002.

In a January 2003 VA medical report, the veteran reported 
that hypertension was diagnosed in 2000.

A November 2008 VA hypertension examination report stated 
that the veteran's claims file had been reviewed.  After a 
review of the veteran's medical history and a physical 
examination, the diagnosis was hypertension.  The examiner 
stated that

[h]ypertension is not caused by or a 
result of military service. . . .  [The 
Veteran] was normotensive while in 
military service and at separation from 
the military.  He developed hypertension 
with advancing age as is the natural 
course of hypertension.  95% of 
hypertension is 'essential' or 
idiopathic.  The remaining 5% has 
secondary causes and military service, 
per se, is not felt to be one of them.  
Therefore it is my opinion that [the 
Veteran's hypertension] is not caused by 
or a result of military service.

The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service.  The veteran's service treatment records 
are negative for any diagnosis of hypertension and the VA 
examiner in 2008, found that the veteran was normotensive 
while in the military and on separation examination.  While 
the veteran has a current diagnosis of hypertension, there is 
no medical evidence of record that it was diagnosed prior to 
January 2002, approximately 9 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record which 
relates the veteran's currently diagnosed hypertension to 
military service.  The only medical evidence of record which 
comments on the etiology of the veteran's currently diagnosed 
hypertension is the 2008 VA examiner that stated that the 
veteran's currently diagnosed hypertension was not related to 
military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed hypertension is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed hypertension is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no medical evidence of record which relates the 
veteran's currently diagnosed hypertension to military 
service.  As such, service connection for hypertension is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record which relates the veteran's currently 
diagnosed hypertension to military service, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


